Bullard, J.
This is an action against the drawer of a promissory note made payable to Auguste Grand, and Philibert Savoie, the plaintiff.
The defendant denies his indebtedness to the plaintiff He admits his signature; but alleges, that the note was given in payment for the schooner Lodoiska, which belonged to himself, the plaintiff, and Grand, the other payee, then in partnership. That a final settlement between the parties has never been made ; and he denies that Savoie is the real owner of the note, but that Grand is. He alleges, that the note was transferred to deprive him of any defence which he might have against Grand, who is his debtor.
The evidence shows, that the note was given for the schooner, and that all the parties became bound, either as drawers or endorsers, for the price to A. Ledoux & Co., by the note on which suit is brought. That the partnership was afterwards dissolved by mutual consent, and that Savoie, the plaintiff, retired from the concern, Givaudan and Grand engaging to pay all the debts, and particularly the note in question. That when the note fell due, the plaintiff was compelled to take it up, which he did by giving a new note, in solido, with Grand, which last note he also after-wards took up, and Grand accounted to him for one-half. That in an attempt at a settlement between Givaudan and Grand after-wards, the plaintiff was one of the arbitrators; and that it was agreed between Givaudan and Grand, that the latter was to pay the whole of the note. There is no evidence that the plaintiff acquiesced in that arrangement, so as to discharge the defendant, the drawer of the note, from his liability. Whatever may have been the understanding or agreement between Givaudan and . Grand as to the ultimate payment of the note, it is clear, that the right of the plaintiff to recover cannot be impaired without his consent, and that consent is not shown.

Judgment affirmed.